Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-20-2022 under amendments and request for continue examination, which have been placed of record in the file. Claims 10-48 are pending. Claim 1-9 is cancelled.

Response to Amendment
The amendment filed 05-20-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. The claims 10-38 were allowed in office action  mailed on 02-25-2022. Applicant has amended claims 39 and 48. Applicant has added independent claim 39 with allowable limitations to expedite allowance of instant application. Further Applicant has amended claims 39 and 48 to overcome 35 U.S.C. § 112(a); therefore the rejection under 35 U.S.C. § 112(a) is withdrawn.

The claims 10-38 were allowed in office action  mailed on 02-25-2022. Applicant has amended claims 39 and 48. Applicant has added independent claim 39 with allowable limitations to expedite allowance of instant application. Applicant arguments filed on 05-20-2022, under remark regarding allowable limitations “

For Claims 10-38
a first opening or groove of the first film, the first opening or groove being disposed in the first film; a third film over the first film; a fourth film over the third film; an emission display unit between the third film and the fourth film; a second film on the fourth film; an elastic member disposed in correspondence with a bending portion of the third film; and an adhesion layer between the third film and the elastic member, wherein the third film and the fourth film include the bending portion overlapping the first opening or groove of the first film.
For Claims 39-48
a plastic layer over the film; an encapsulating layer over the plastic layer: an organic emission layer between the plastic layer and the encapsulating layer; and an adhesion layer between the film and the plastic layer, wherein the plastic layer includes a bending portion overlapping the opening or groove of the film” are persuasive; as after further extensive search and further consideration, new independent claim 1  does overcome the final rejection mailed on 02-25-2020 and all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB; which puts application number 17,228,180 in condition for allowance. 

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. The prior art of Miller Mark A (US-8771078-B2) does disclose or suggest “flexible organic light emitting diode display comprising plastic layer and encapsulating layer“; however, none of the cited or  newly searched prior art recites or  discloses “the central value being comprised between the upper limit and the lower limit “an organic emission layer between the plastic layer and the encapsulating layer; and an adhesion layer between the film and the plastic layer, wherein the plastic layer includes a bending portion overlapping the opening or groove of the film”.

Allowable Subject Matter
Claims 10-48 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The claims 10-38 were allowed in office action  mailed on 02-25-2022. Applicant has amended claims 39 and 48. Applicant has added independent claim 39 with allowable limitations to expedite allowance of instant application. As argued by applicant in remarks under claim rejection page 9, paragraph 5, last three Lines; after extensive search and further consideration all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 10-38
a first opening or groove of the first film, the first opening or groove being disposed in the first film; a third film over the first film; a fourth film over the third film; an emission display unit between the third film and the fourth film; a second film on the fourth film; an elastic member disposed in correspondence with a bending portion of the third film; and an adhesion layer between the third film and the elastic member, wherein the third film and the fourth film include the bending portion overlapping the first opening or groove of the first film.
For Claims 39-48
a plastic layer over the film; an encapsulating layer over the plastic layer: an organic emission layer between the plastic layer and the encapsulating layer; and an adhesion layer between the film and the plastic layer, wherein the plastic layer includes a bending portion overlapping the opening or groove of the film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-30-2022